NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After an extensive search of the prior art the examiner was unable to find a teaching of the invention as claimed, either alone or in combination.  Independent claims 1 and 16 claims a smart locker transfer system comprising a plurality of lockers with a first loading side and second unloading side.  The transfer system of claim 1 comprises a retractable base plate, a rail base plate attached to parallel bars and raised by hydraulic lifts, and a delivery robot which receives a package from the rail base plate and delivers the package.  The transfer system of claim 16 includes a transfer conveyor belt and autonomous delivery robot to receive the package from the belt.  The examiner was unable to find a teaching of the system as claimed including the lockers, base plates, conveyor belts, and robots.  It would not have been obvious to modify the prior art to teach all the features of the system, as such the claims are allowed.
Claims 1-20 are allowed.
Cite references are examples of locker storage systems, but do not teach the transfer features of the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652